DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3, 5-8, 13, 15-16, 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Sonoda et al (US 10,890,441 B2).
Regarding claim 1, Sonoda et al discloses an image scanning method (col. 2, lines 55- col. 3, line 23) for a metallic surface (strip-shaped body S, i.e. iron element, various types of alloy of iron and other elements or various types of nonferrous metal) (col. 6, lines 43-57), comprising: sequentially moving one of a plurality of areas on a metallic surface of an object to a detection position (col. 8, lines 62-67); providing far infrared light by a light source (103) (105) component facing the detection position (See Fig. 5), wherein a light wavelength of the far infrared light is associated with the object; the far infrared light illuminating the detection position with a light incident angle of less than or equal to 90 degrees relative to a normal line of the area located at the detection position (See Fig. 5); and capturing a detection image of each of the areas sequentially (i.e. emit light one by one in a successive manner and photographing the surface of the strip shaped body S within the respective light emission time periods 

    PNG
    media_image1.png
    399
    636
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    337
    623
    media_image2.png
    Greyscale

Regarding claims 3, 15, Sonoda et al discloses wherein the step of providing the far infrared light by the light source (103)(105) component facing the detection position (1, 2) comprises: providing linear infrared light (col. 10, lines 30-34).
Regarding claim 5, Sonoda et al discloses further comprising: polarizing the far infrared light (i.e. reflected light) (col. 29, lines 12-17).
Regarding claims 6, 19, Sonoda et al discloses wherein further comprising: adjusting the light incident angle (1, 2) (col. 9, lines 17-39).
Regarding claims 7, 20, Sonoda et al discloses wherein further comprising: adjusting a light intensity of the far infrared light (col. 6, lines 37-42).
Regarding claim 8, Sonoda et al discloses wherein capturing a two-dimensional image of the area to obtain the detection image (col. 2, lines 10-19).
Regarding claim 13, Sonoda et al discloses an image scanning system for a metallic surface, comprising: a driver component (driving mechanism) carrying an object (S), a metallic surface (strip-shaped body S, i.e. iron element, various types of alloy of iron and other elements or various types of nonferrous metal) (col. 6, lines 43-57), of the object being divided into a plurality of areas along an 
Regarding claim 16, Sonoda et al discloses wherein the photosensitive element (101) is a linear image sensor (See Fig. 3).
Regarding claim 21, Sonoda et al discloses wherein the photosensitive element is a planar image sensor (line sensor camera) (col. 3, lines 65-66).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 17, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al (US 10,890,441 B2) in view of Marivoet et al (US 10,324,044 B2).

Regarding claims 11, 24, Marivoet et al discloses processor coupled to the photosensitive element receiving the plurality of detection images of the plurality of areas and combining the plurality of detection images into an object image (col. 5, lines 44-56).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al (US 10,890,441 B2) in view of Tanabe et al (US 8,854,615 B2).
Regarding claim 18, Sonoda et al discloses all of the limitations of parent claim 13, as described above, however Sonoda et al is silent with regards to a polarizing sheet, as claimed.  Tanabe et al discloses an inspection apparatus and inspection method, comprising: a polarizing sheet (13) located on the optical axis of the photosensitive element, and configured between the photosensitive element and the detection position (col. 2, lines 53-60).  Thus, it would have been obvious to modify Sonoda et al to use a polarizer sheet, as taught supra by Tanabe et al, so as to improve quality of the detection image. 
Allowable Subject Matter
Claims 2, 9-10, 12, 14, 22-23, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2, 14, the prior art fails to disclose or reasonably suggest wherein the object comprises a body having the metallic surface and an attachment located on the metallic surface of the 
Regarding claims 9-10, 22-23, the prior art fails to disclose or reasonably suggest wherein further comprising: receiving the plurality of detection images of the plurality of areas, capturing middle regions of the detection images based on short sides of the detection images, and combining the plurality of middle regions into an object image; performing a prediction procedure according to the object image to identify in the object image a regional image presenting a surface structure of the object, as claimed. 
Regarding claims 12, 25, the prior art fails to disclose or reasonably suggest wherein further comprising: a processor coupled to the photosensitive element, the processor further comprising an artificial neural network system for performing a prediction procedure according to the object image to identify in the object image a regional image presenting a surface structure of the object, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/